Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 21-26 in the reply filed on 05/05/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking tabs” described in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The “locking tabs” of the complimentary rotational securement members claimed in claim 14 are not described in the specification.
The disclosure is objected to because of the following informalities: in paragraph 0068, reference number 1022 is used to describe both the air blade and the air fin, while previously in the specification reference number 1026 is used to describe the air fin.
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  each recitation of “wt.%” should read “weight percent”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8, 12-13, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhor (FR3045504A1), referring to the English translation dated 07/01/2022, in view of Haddeman (WO2018138573A1).
	Regarding claim 1, Bhor teaches 
a diffusing vent assembly (air exhaust system 100) comprising a diffuser base (blade assembly 10) and a diffusing head (adjuster 60), wherein:
the diffuser base comprises a mounting flange (shown on fig. 3 at ref. no. 10), a collar extending from the mounting flange (extending portion 12a)
the collar of the diffuser base defines a collar extension length c between the mounting flange and the ductwork fixation channel of the diffuser base (length from 10 to end of 12a on fig. 3)
the collar extension length c is large enough to span an infra-ceiling space of a recreational vehicle (passages 80 intended to allow the circulation of air from inside the vehicle; since extending portion 12a extends below passages 80 as shown on fig. 3, it would presumably be large enough to span an infra-ceiling space of a recreational vehicle) [0001 lines 101-102]
the diffusing head comprises a diffuser vane configuration (two cylindrical blades 14a and 14b), a rotational flange surrounding the diffuser vane configuration (handling portion 62), and an air blade extending from the rotational flange (connecting portion 64)
the air blade comprises a terminal edge and defines an air blade extension length b between the rotational flange of the diffusing head and the terminal edge of the air blade (shown at the end of connecting portion 64 opposite handling portion 62 which defines the length of connecting portion 64)
the diffuser base and the diffusing head further comprise complementary rotational securement members that permit rotation of the diffusing head relative to the diffuser base about a rotational axis of the diffusing head, and fix the diffusing head to the diffuser base along the rotational axis of the diffusing head, with the air blade of the diffusing head extending through the collar of the diffuser base (the radically outer surface of link portion 64 has a circular projecting ring 64a, which locates in a groove 12b configured on the inner surface of extending member 12a of blade assembly 10 to allow a tight fit between them; relationship shown on fig. 3) [0001 lines 147-149]
Bhor does not teach
a ductwork fixation channel formed about an outside periphery of the collar
the air blade extension length b is greater than the collar extension length c 
Haddeman teaches
a ductwork fixation channel formed about an outside periphery of the collar (channel between the rings of ref no. 1000 (labeled by examiner) from fig. 1 below)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the two rings with a channel between taught in Haddeman to Bhor, in order to provide a space to secure the diffuser to a supply duct.

    PNG
    media_image1.png
    231
    279
    media_image1.png
    Greyscale

section of fig. 1 of Haddeman

Regarding the claim that the air blade extension length b is greater than the collar extension length c, it would have been obvious to one of ordinary skill in the art to have made the air blade extension length greater than the collar extension length since these claimed dimensions do not change the system’s ability to diffuse air into a given space. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0006, 0008, and 0054 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.

Regarding claim 2, Bhor does not teach the diffusing vent assembly of claim 1, 
wherein the ductwork fixation channel of the diffuser base forms an outwardly-oriented circumferential gap about the outside periphery of the collar
Haddeman teaches
 wherein the ductwork fixation channel of the diffuser base forms an outwardly-oriented circumferential gap about the outside periphery of the collar (gap formed in the channel between the outwardly-oriented rings of ref no. 1000 from fig. 1 above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the two rings with a channel between taught in Haddeman to Bhor, in order to provide a space to secure the diffuser to a supply duct.

Regarding claim 3, Bhor teaches the diffusing vent assembly of claim 1, 
wherein the mounting flange of the diffuser base extends radially from the collar of the diffuser base (mounting flange at ref. no. 10 on fig. 3 extends radially outward from extending portion 12a)

Regarding claim 4, Bhor does not teach the diffusing vent assembly of claim 1, 
wherein the diffuser base further comprises a first receiving ring and a second receiving ring extending radially from the collar and forming the ductwork fixation channel
Haddeman teaches
wherein the diffuser base further comprises a first receiving ring and a second receiving ring extending radially from the collar and forming the ductwork fixation channel (first ring and second ring of ref no. 1000 from fig. 1 above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the two rings taught in Haddeman to Bhor, in order to provide a seal between the inside and outside surfaces of a supply duct and the diffuser.

Regarding claim 5, Bhor does not teach the diffusing vent assembly of claim 4, 
wherein the first receiving ring is positioned to engage an interior surface of a supply duct and the second receiving ring is positioned to engage an exterior surface of the supply duct to fix a position of the diffuser base relative to a supply duct
Haddeman teaches
wherein the first receiving ring is positioned to engage an interior surface of a supply duct and the second receiving ring is positioned to engage an exterior surface of the supply duct to fix a position of the diffuser base relative to a supply duct (an air diffuser device for ventilating rooms and to be installed in a ventilation duct opening in a wall or ceiling of a room; rings of ref no. 100 configured to engage interior and exterior of a duct) [page 1 lines 1-2]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the two rings taught in Haddeman to Bhor, in order to provide a seal between the inside and outside surfaces of a supply duct and the diffuser.

Regarding claim 8, Bhor does not teach the diffusing vent assembly of claim 4, 
wherein the first receiving ring and the second receiving ring are continuous
Haddeman teaches
wherein the first receiving ring and the second receiving ring are continuous (rings are shown as continuous in the section of fig. 1 below)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the two continuous rings taught in Haddeman to Bhor, in order to provide a seal around the entire circumference the inside and outside surfaces of a supply duct and the diffuser.

    PNG
    media_image2.png
    237
    169
    media_image2.png
    Greyscale

section of fig. 1 of Haddeman

Regarding claim 12, Bhor teaches the diffusing vent assembly of claim 1, 
wherein the diffuser vane configuration comprises a plurality of support legs extending laterally from the rotational flange (ribs 18 shown on fig. 5)

Regarding claim 13, Bhor teaches the diffusing vent assembly of claim 12, 
wherein the plurality of support legs support an air fin, a center disk, or both (disk configuration of base 12 and circular blades 14a and 14b as shown on fig. 5)

Regarding claim 26, Bhor teaches 
a diffusing vent assembly (air exhaust system 100) comprising a diffuser base (blade assembly 10) and a diffusing head (adjuster 60), wherein: 
the diffuser base comprises a mounting flange (shown on fig. 3 at ref. no. 10) and a collar extending from the mounting flange (extending portion 12a)
the collar of the diffuser base defines a collar extension length c from the mounting flange (length from 10 to end of 12a on fig. 3)
the collar extension length c is large enough to span an infra-ceiling space of a recreational vehicle 25Docket No. - KRV 0005 PA(passages 80 intended to allow the circulation of air from inside the vehicle; since extending portion 12a extends below passages 80 as shown on fig. 3, it would presumably be large enough to span an infra-ceiling space of a recreational vehicle) [0001 lines 101-102]
the diffusing head comprises a diffuser vane configuration (two cylindrical blades 14a and 14b), a rotational flange surrounding the diffuser vane configuration (handling portion 62), and an air blade extending from the rotational flange (connecting portion 64)
the air blade comprises a terminal edge and defines an air blade extension length b between the rotational flange of the diffusing head and the terminal edge of the air blade (shown at the end of connecting portion 64 opposite handling portion 62 which defines the length of connecting portion 64)
the diffuser base and the diffusing head further comprise complementary rotational securement members that permit rotation of the diffusing head relative to the diffuser base about a rotational axis of the diffusing head, and fix the diffusing head to the diffuser base along the rotational axis of the diffusing head (the radically outer surface of link portion 64 has a circular projecting ring 64a, which locates in a groove 12b configured on the inner surface of extending member 12a of blade assembly 10 to allow a tight fit between them; relationship shown on fig. 3) [0001 lines 147-149]
Bhor does not teach
a portion of the air blade extension length b is greater than the collar extension length c
Regarding this claim that the air blade extension length b is greater than the collar extension length c, it would have been obvious to one of ordinary skill in the art to have made the air blade extension length greater than the collar extension length since these claimed dimensions do not change the system’s ability to diffuse air into a given space. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0006, 0008, and 0054 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhor (FR3045504A1), referring to the English translation dated 07/01/2022, in view of Haddeman (WO2018138573A1), in further view of He (CN106885316A), referring to the English translation dated 07/01/2022.
Regarding claim 6, Bhor, as modified, does not teach the diffusing vent assembly of claim 4, 
wherein the first receiving ring of the diffuser base further comprises a chamfer oriented for supply duct engagement prior to supply duct fixation in the ductwork fixation channel
Regarding claim 7, Bhor, as modified, does not teach the diffusing vent assembly of claim 6, 
wherein the chamfer of the first receiving ring further comprises gussets to provide resiliency to the diffuser base
He teaches
wherein the first receiving ring of the diffuser base further comprises a chamfer oriented for supply duct engagement prior to supply duct fixation in the ductwork fixation channel (He teaches air guide body 2, which comprises a chamfer shape as shown on fig. 5, connecting flange 6 of air guide body 2 is configured to engage a supply duct)
wherein the chamfer of the first receiving ring further comprises gussets to provide resiliency to the diffuser base (air guide body 2 comprises a plurality of ribs 5 around its circumference)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the chamfer geometry of air guide body 2 of He to the first receiving ring taught in Haddeman in order to allow for the addition of gussets. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the plurality of ribs 5 of He to Haddeman in order to strengthen the ring to improve its performance and longevity.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhor (FR3045504A1), referring to the English translation dated 07/01/2022, in view of Haddeman (WO2018138573A1), in further view of Young (US7618405B2).
Regarding claim 10, Bhor, as modified, does not teach the diffusing vent assembly of claim 1, 
wherein the diffuser base comprises polypropylene and thermoplastic elastomer
Young teaches
wherein the diffuser base comprises polypropylene and thermoplastic elastomer (The port 12, or sometime alternatively referred to as a container port, comprises a flange 38, a tapered or reduced neck 40, a generally cylindrical nozzle 42, an attachment flange 44, which resembles a diffuser or funnel; the container port 12 is integrally molded from a blend of polypropylene-ethylene random copolymer and styrene ethylene-butylene styrene thermoplastic elastomer) [col. 5 lines 15-18][col. 5 lines 34-37]

Regarding claim 11, Bhor, as modified, does not teach the diffusing vent assembly of claim 1, 
wherein the diffuser base comprises from 40 wt.% to 70 wt.% polypropylene and from 30 wt.% to 60 wt.% thermoplastic elastomer
Young teaches
wherein the diffuser base comprises from 40 wt.% to 70 wt.% polypropylene and from 30 wt.% to 60 wt.% thermoplastic elastomer (the container port 12 is integrally molded from a blend of polypropylene-ethylene random copolymer and styrene ethylene-butylene styrene thermoplastic elastomer (SEBS) in a wt-wt ratio of about 95: 5 to about 30: 70; this ratio taught in Young completely covers the claimed weight ratio range) [ col. 5 lines 34-38]

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhor (FR3045504A1), referring to the English translation dated 07/01/2022, in view of Haddeman (WO2018138573A1), in further view of Young (US7618405B2) and Namikawa (JP2016088327A), referring to the English translation dated 07/01/2022, in evidence of makeitfrom.com (https://www.makeitfrom.com/material-properties/Polybutylene-Terephthalate-PBT/ and https://www.makeitfrom.com/material-properties/Polypropylene-PP-Copolymer).
Regarding claim 9, Bhor does not teach the diffusing vent assembly of claim 1, 
wherein the Young's modulus of the diffusing head is greater than the Young's modulus of the diffuser base
Namikawa teaches 
wherein the Young's modulus of the diffusing head is greater than the Young's modulus of the diffuser base (The panel 21 and the panel 22 are each made of a resin such as PBT (polybutylene terephthalate) [0023 line 2]; In view of claim 10, where Young teaches a base made from a polypropylene compound, Namikawa teaches a diffusing head shown on fig. 5 made from polybutylene terephthalate. According to makeitfrom.com, the Young’s modulus of polypropylene is between 0.9 and 1.1 GPa, while the Young’s modulus of polybutylene terephthalate is between 2.7 and 8.7 GPa. Thus, with the application of the diffuser head taught in Namikawa to Bhor, as modified, the Young’s modulus of the diffuser head would be greater than the Young’s modulus of the diffuser base)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the diffuser head taught in Namikawa to Bhor, as modified, in order to provide a more elastic base in cooperation with a more inelastic head, thus allowing the base to better conform to the duct while the internal head increases the rigidity of the apparatus.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhor (FR3045504A1), referring to the English translation dated 07/01/2022, in view of Haddeman (WO2018138573A1), in further view of Kaneda (US2014011436A1).

Regarding claim 14, Bhor, as modified, does not teach the diffusing vent assembly of claim 1,
wherein the complimentary rotational securement members comprise a plurality of locking tabs around the circumference of the diffusing head that engage the diffuser flange of the diffuser base
Kaneda teaches
wherein the complimentary rotational securement members comprise a plurality of locking tabs around the circumference of the diffusing head that engage the diffuser flange of the diffuser base (the inner resister 20 , in which the airflow regulating member 30 is installed, is inserted into the retainer 10 from the front end portion 11 of the retainer 10 . After that, the inner resister 20 is supported at the inside of the retainer 10 by the engagement of the retainer-side protrusions 13 prepared at the retainer 10) [0067 lines 1-6]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the protrusions 13 of Kaneda to the circular projecting ring 64a of Bhor, as modified, in order to ensure the diffusing head and the diffusing base are securely fattened to one another.

Claim(s) 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldrich (US5531641A) in view of Bhor (FR3045504A1), referring to the English translation dated 07/01/2022, and Haddeman (WO2018138573A1).
Regarding claim 21, Aldrich teaches 
A recreational vehicle (recreational vehicle 10) comprising supply ductwork (air distribution system 16) and a diffusing vent assembly (register 68), 
the supply ductwork and diffusing vent assembly is positioned in an infra-ceiling space of the recreational vehicle (as shown on fig. 1)
the diffusing vent assembly is in communication with the supply ductwork (The air distribution system 16 includes ducts 70, 72 and registers 74 to distribute cold conditioned air from the air conditioning unit 14 to various areas of the recreational vehicle 10) [col. 4 lines 11-14]
Aldrich does not teach
the diffusing vent assembly comprising a diffuser base and a diffusing head
the diffuser base comprises a mounting flange, a collar extending from the mounting flange, and a ductwork fixation channel formed about an outside periphery of the collar
the collar of the diffuser base defines a collar extension length c between the mounting flange and the ductwork fixation channel of the diffuser base 
the collar extension length c is large enough to span the infra-ceiling space of a recreational vehicle 
the diffusing head comprises a diffuser vane configuration, a rotational flange surrounding the diffuser vane configuration, and an air blade extending from the rotational flange 
the air blade comprises a terminal edge and defines an air blade extension length b between the rotational flange of the diffusing head and the terminal edge of the air blade 
the air blade extension length b is greater than the collar extension length c 24Docket No. - KRV 0005 PA 
the diffuser base and the diffusing head further comprise complementary rotational securement members that permit rotation of the diffusing head relative to the diffuser base about a rotational axis of the diffusing head, and fix the diffusing head to the diffuser base along the rotational axis of the diffusing head, with the air blade of the diffusing head extending through the collar of the diffuser base
Bhor teaches
the diffusing vent assembly (air exhaust system 100) comprising a diffuser base (blade assembly 10) and a diffusing head (adjuster 60)
the diffuser base comprises a mounting flange (shown on fig. 3 at ref. no. 10), a collar extending from the mounting flange (extending portion 12a)
the collar of the diffuser base defines a collar extension length c between the mounting flange and the ductwork fixation channel of the diffuser base (length from 10 to end of 12a on fig. 3)
the collar extension length c is large enough to span the infra-ceiling space of a recreational vehicle (passages 80 intended to allow the circulation of air from inside the vehicle; since extending portion 12a extends below passages 80 as shown on fig. 3, it would presumably be large enough to span an infra-ceiling space of a recreational vehicle) [0001 lines 101-102]
the diffusing head comprises a diffuser vane configuration (two cylindrical blades 14a and 14b), a rotational flange surrounding the diffuser vane configuration (handling portion 62), and an air blade extending from the rotational flange (connecting portion 64)
the air blade comprises a terminal edge and defines an air blade extension length b between the rotational flange of the diffusing head and the terminal edge of the air blade (shown at the end of connecting portion 64 opposite handling portion 62 which defines the length of connecting portion 64)
the diffuser base and the diffusing head further comprise complementary rotational securement members that permit rotation of the diffusing head relative to the diffuser base about a rotational axis of the diffusing head, and fix the diffusing head to the diffuser base along the rotational axis of the diffusing head, with the air blade of the diffusing head extending through the collar of the diffuser base (the radically outer surface of link portion 64 has a circular projecting ring 64a, which locates in a groove 12b configured on the inner surface of extending member 12a of blade assembly 10 to allow a tight fit between them; relationship shown on fig. 3) [0001 lines 147-149]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the air exhaust system 100 taught in Bhor to the air distribution system 16 taught in Aldrich in order to allow for a system that is “capable of spreading the air to reach a wide area, and directing the air in a straight line, covering a restricted/smaller area” [0001 lines 25-26].
Haddeman teaches
a ductwork fixation channel formed about an outside periphery of the collar (channel between the rings of ref no. 1000 (labeled by examiner) from fig. 1 above, shown as part of claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the two rings with a channel between taught in Haddeman to Aldrich, in order to provide a space to secure the diffuser to the supply ducts.
Regarding the claim that the air blade extension length b is greater than the collar extension length c, it would have been obvious to one of ordinary skill in the art to have made the air blade extension length greater than the collar extension length since these claimed dimensions do not change the system’s ability to diffuse air into a given space. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0006, 0008, and 0054 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.

Regarding claim 22, Aldrich teaches the recreational vehicle of claim 21, 
further comprising an AC unit in fluid communication with a supply duct assembly and the diffusing vent assembly (air conditioning unit 14 as shown on fig. 1 and 2)

Regarding claim 23, Aldrich, as modified by Bhor, teaches the recreational vehicle of claim 21, 
wherein the diffuser vane configuration comprises a plurality of support legs extending laterally from the rotational flange (ribs 18 shown on fig. 5 of Bhor)

Regarding claim 24, Aldrich, as modified by Bhor, teaches the recreational vehicle of claim 23, 
wherein the plurality of support legs support an air fin, a center disk, or both (disk configuration of base 12 and circular blades 14a and 14b as shown on fig. 5 of Bhor)

Regarding claim 25, Aldrich, as modified by Bhor, teaches the recreational vehicle of claim 24, wherein the diffusing vent assembly and the supply duct assembly are configured such that: 
in-duct conditioned air contacts the air blade of the diffusing head and is redirected to the diffuser vane configuration of the diffusing head (as shown on fig. 3, of Bhor, air is guided by connecting portion 64 towards cylindrical blades 14a and 14b)
the in-duct conditioned air contacts the center disk of the diffusing head and is redirected to the air fin and diffuser vanes (as shown on fig. 3 of Bhor, the connecting portion 64 extends from below the base 12 to continue guiding air above base 12 with circular blades 14a and 14b), wherein the air fin and diffuser vanes create omnidirectional flow of the air out of the diffusing vent assembly along the ceiling board (The bands 20 bend and the elastic material 25 stretches (both of cylindrical blades 14a and 14b), which diffuses the air exiting the system 100 to cover a larger area) [0001 lines 133-134]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762